DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-8, in the reply filed on 08/18/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 02/26/2020.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/03/2021 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/18/2020 have been considered.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities: Claims 2 and 4 recite limitations within a parenthesis. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the parenthesis are part of the instant claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the parts" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend from claim 1 and are indefinite based on their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/014353 A2 (hereinafter Park) in view of either US 2009/0186962 A1 (hereinafter Kondo) or US 2008/0020157 A1 (hereinafter Larson).
Initially, it should be noted that the limitation of “for thermo-compression bonding” as recited in the preamble is considered as intended use and is not given patentable weight. The examiner asserts that the recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Additionally, the limitation of “a thermo-compression process of electrically connecting parts within an electronic device using the anisotropic conductive adhesives for thermo-compression bonding” as recited in claim 1 is also drawn to intended use and is not given patentable weight for the same reason as set forth above.
Moreover, the limitation of “acid generated from the thermal acid generators due heat in the thermo-compression process removes solder oxides generated from the solder particles due to heat in the thermo-compression process, and the solder particles from which the solder oxides have been removed form a metallurgical joint between electrodes between the parts” as recited in claim 1 is a product-by-process limitation. The claim is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product (anisotropic conductive adhesive) does not depend on its method of production (heating the thermal acid generators to remove solder oxides and form a metallurgical joint between electrodes between the parts) and the claimed steps were not given patentable weight.
Therefore, if the prior art discloses an anisotropic conductive adhesive comprising of a thermal acid generator, solder particles and a polymer resin as recited in claim 1, the prior art would fulfill the claimed invention.
With respect to claims 1-2, 4-5, and 8, Park disclose an anisotropic conductive adhesive having a one-component type epoxy resin composition (See [001] and [008]) comprises an organic acid compound (claimed thermal acid generator), including p-toluenesulfonic acid as recited in claim 2 (See [010] and [019]), as a surface modified amine curing agent (See [008] and [009]). Park also disclose that the composition comprises epoxy resin as recited in claim 8 (See [025] and [026]; and [086] epoxy group-containing acryl rubber). Park further disclose that the composition comprises conductive particles having a preferred diameter of 0.1 to 30 µm (See [032]). Park exemplifies conductive particles comprising gold-plating polymer particles having an average diameter of 5 µm and 10 µm (See [093] and [094]). The conductive particles of Park have a diameter of less than 100 µm as recited in claim 5.
Park failed to anticipate the instant claims because Park does not disclose the conductive particles is solder particles as recited in claims 1 and 4. 
In an analogous art of anisotropic conductive adhesive, Kondo discloses a one-part epoxy resin composition useful as an adhesive having anisotropic conductive (See [0166] and [0167]). The composition comprises conductive particles including solder particles and polymer particles covered with a conductive thin film of gold, nickel, silver, copper or solder having a diameter of about 1-20 µm (See [0169]). In other words, Kondo discloses that the conductive particles include tin solder particles or metal-coated polymer particles as recited in claim 1. 
Likewise, Larson discloses an anisotropic conductive adhesive (See [0001]) comprises conductive particles such as metal particles of silver, copper, nickel, gold, tin, zinc, platinum, palladium, iron, tungsten, molybdenum, alloys thereof, solder, or the like or non-conductive particles of a polymer whose surface is covered with a conductive coating, e.g., a metal, alloy, or the like (See [0031]). In other words, Larson discloses that the conductive particles include tin solder particles or metal-coated polymer particles. The tin solder particles of Larson fulfills the claimed solder particles recited in claims 1 and 4.
Park is combined with Kondo or Larson because they are drawn to an anisotropic conductive adhesive composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to substitute the conductive particle of Park with the solder particles of Kondo or Larson in order to provide conductivity to the adhesive composition. Kondo and Larson disclose that the adhesive composition can include metal-coated polymer particle or solder particle. Thus, the substitution of gold-coated polymer of Park with solder particle of Kondo or Larson in the adhesive composition would have been obvious because Kondo and Larson disclose solder particle can be utilize in the adhesive composition to provide conductivity (useful as conductive particles).  
Regarding claim 3, Park discloses an organic acid compound, i.e., p-toluenesulfonic acid, having the same chemical structure as the claimed thermal acid generator (See [010] and [019]). Therefore, a person skilled in the art would have a reasonable expectation that the organic acid compound of Park would have an activation temperature as claimed because structurally same chemical compound (i.e., p-toluenesulfonic acid) would activate within the same or substantially same temperature. 
Regarding claim 6, Larson discloses a conductive particle including solder of metals selected from a group including tin (Sn) (See [0031]). Larson discloses the same solder particles (Sn solder) as claimed. Therefore, a person skilled in the art would have a reasonable expectation that the conductive particle (solder) of Larson would have the same or substantially same physical properties (i.e., melting point) as claimed. It has been held that structurally similar compounds (Sn solder particles) are generally expected to have similar properties (melting point). In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Regarding claim 7, Kondo discloses a solid epoxy resin and a liquid epoxy resin useful in the adhesive composition (See [0168]). Larson discloses a liquid acrylate resin useful in the adhesive composition (See [0023]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761